Citation Nr: 0334831	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for residuals of a gunshot wound and 
fracture of the left humerus, involving Muscle Group (MG) V.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of gunshot wound of the left 
arm.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residual shrapnel scars of the chest 
and abdomen with retained foreign bodies, involving MG XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1942 to August 
1945.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the RO which 
denied increased ratings for the three disabilities now at 
issue on appeal.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides, in part, that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The Act also includes new notification 
provisions. 

In this case, the veteran has not been advised of VCAA, nor 
has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, additional development must 
be undertaken prior to appellate review of the veteran's 
claim.  

Additionally, when examined by VA in June 2000, the veteran 
complained of chronic pain in the left elbow and numbness in 
the left arm.  The clinical findings on examination revealed 
tardive ulnar palsy of the ulnar nerve at the elbow.  
However, the examiner did not indicate whether the 
neurological finding was a residual of the gunshot wound or 
whether it resulted in any significant neurological 
impairment.  Also, while the examiner indicated that he could 
not offer an opinion as to the degree of functional loss in 
the left elbow during flare-ups because the examination was 
conducted during a period of quiescent symptoms, he did not 
address the other elements of functional loss under 38 C.F.R. 
§§ 4.40, 4.45, and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Specifically, whether there was any 
additional range of motion loss due to pain, on repeated use, 
or due to weakened movement, excess fatigability, or 
incoordination.  

Given the absence of relevant clinical information concerning 
functional loss or the significance of the neurological 
symptoms in the left upper extremity, the Board finds that 
the current medical evidence of record is inadequate and that 
further development of the record is necessary.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for any problems related to his left 
upper extremity, chest or abdomen since 
September 2000.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent and current severity of all 
residuals of the gunshot wound to the 
left upper extremity, chest, and abdomen.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  The 
examiner should respond to each of the 
following:  

a) The examiner should note the 
ranges of motion of the left elbow 
and forearm.  (For VA purposes, 
normal extension/flexion of the 
elbow is from 0 to 145 degrees.  
Normal forearm pronation is from 0 
to 80 degrees with supination from 0 
to 85 degrees.)  

b) Determine whether the left elbow 
or forearm exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range 
of motion or favorable, 
intermediate, or unfavorable 
ankylosis.  

c) Determine whether pain 
significantly limits functional 
ability during flare-ups or when the 
left elbow or forearm is used 
repeatedly over a period of time.  
If feasible, these determinations 
should also be expressed in terms of 
the degree of additional loss of 
range of motion or favorable, 
intermediate or unfavorable 
ankylosis.  

d) Regarding the residuals of 
shrapnel wounds to the chest and 
abdomen, determine whether there is 
any weakened movement, including 
against varying resistance, excess 
fatigability with use, 
incoordination, painful motion, or 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of motion.  

e) The examiner should note all 
residuals scars on the left upper 
extremity, chest, and abdomen.  The 
size and location of each scar 
should be described, and the 
examiner should note whether any 
scar is poorly nourished, tender or 
painful on objective demonstration 
or whether any of the scars 
repeatedly ulcerate.  

The physician should describe the 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he/she should so indicate 
and provide an explanation.  

4.  The veteran should be afforded a 
neurological examination to determine if 
any identified neurological 
symptomatology is attributable to the 
service-connected gunshot wound to the 
left upper extremity as opposed to some 
co-existing condition.  If attributable 
to the service-connected disability, the 
affected nerve and all manifestations 
should be described in detail, including 
the degree of residual weakness or 
sensory disturbance, and how it impacts 
on motor function of the left upper 
extremity.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should review the service medical records 
so that the extent of any nerve damage 
caused by the shell fragment wound may be 
identified.  All indicated tests should 
be performed, to include NCV/EMG studies, 
if necessary, and the findings reported 
in detail.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If any 
related neurological disability is 
identified, the RO should consider 
whether a separate rating is warranted.  
The RO should also consider whether a 
separate rating is warranted for any 
residual scars.  If so, the RO should 
consider the old and the revised rating 
criteria for the skin.  See VAOPGCPREC 
23-97 and Esteban v. Brown, 6 Vet. App. 
259 (1994).  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


